United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS               June 2, 2004
                         FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                             No. 03-31052
                           Summary Calendar



                            GREGORY BUTLER,

                                                     Plaintiff-Appellant,

                                 versus

                         JO ANNE B. BARNHART,
                   COMMISSIONER OF SOCIAL SECURITY,

                                                     Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 02-CV-1805
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Gregory Butler appeals the district court’s judgment affirming

the       Commissioner's   decision       denying      his      application

for   Supplemental   Security   Income    ("SSI").     In    reviewing     the

Commissioner’s decision to deny SSI, this court must determine

whether there is substantial evidence in the record to support it

and whether the proper legal standards were used in evaluating the

evidence.      Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir.

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
1994).

      Butler argues that the administrative law judge (ALJ) failed

to consider the opinions of the state consulting physician that he

could perform only sedentary work or the evidence that he could not

stand or walk for six hours in an eight-hour work day.               He argues

that there was not substantial evidence to support the finding that

he could perform a full range of light work or his past relevant

work as a dishwasher.

      “[A]dministrative      law   judges    must   consider     findings   of

State agency medical . . . consultants . . . as opinion evidence.”

See 20 C.F.R. § 404.1527(f)(2)(i).          In determining disability, the

ALJ   must   also   accord    considerable     weight    to    the   opinions,

diagnoses, and medical evidence of a treating physician who is

familiar with the claimant’s injuries, treatments, and responses.

Loza v. Apfel, 219 F.3d 378, 395 (5th Cir. 2000).             An ALJ may not

reject a medical opinion without explanation and must show good

cause for doing so.     Loza, 219 F.3d at 395; Myers v. Apfel, 238
F.3d 617, 621 (5th Cir. 2001).

      The ALJ failed to show good cause for rejecting the opinions

of all the physicians who treated and/or examined Butler with

respect to his residual functional capacity.            There was no medical

opinion or evidence submitted reflecting that, after Butler had two

and one-half toes amputated from his left foot,            he could perform

work requiring standing or walking for six-hour periods during an

eight-hour work day.         Thus, there was not substantial medical

                                      2
evidence in the record to support the ALJ’s determination that

Butler could perform a full range of light work or his past

relevant work as a dishwasher.           See 20 C.F.R. §§ 404.1520(e),

404.1567(b); Lawler v. Heckler, 761 F.2d 195, 198 (5th Cir. 1985).

      The judgment of the district court is VACATED and the case is

REMANDED to the district court with instructions to return the case

to   the   Commissioner   for   reconsideration   of   Butler’s   residual

functional capacity and a determination whether there are jobs

existing in the economy that Butler has the residual functional

capacity to perform.

      Butler’s argument that his mental impairment should have been

considered by the ALJ in determining whether he was disabled was

not raised in his appeal presented to the Appeals Council.             The

court will not review a claim that has not been administratively

exhausted.     See McQueen v. Apfel, 168 F.3d 152, 155 (5th Cir.

1999).

      Butler’s argument that there was no evidence that the ALJ

considered Butler’s ability to work on a sustained basis was not

raised in the district court.       Thus, this argument is not subject

to review.    Chaparro v. Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987).

      VACATED AND REMANDED.




                                     3